Ienkins, J.
Each of these cases being controlled by the rulings in Sloan v. Farmers & Merchants Bank, 20 Ga. App. 123 (92 S. E. 893), Banes v. Farmers & Merchants Bank, 20 Ga. App. 129 (92 S. E. 896), and Evans v. Farmers & Merchants Bank, 20 Ga. App. 739 (93 S. E. 231), there was no error on the part of the trial judge in. sustaining the demurrer to the amended answer and striking it, or in thereafter directing a verdict for the plaintiff for the full amount sued for.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.